United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1632
                        ___________________________

                                 Robert O. Diggs,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

Sheriff Jim Arnott; Administrator Tim Smith; Harold Bengsch; John I. Doe; John 2
        Doe; John 3 Doe; Corporal Jones; Officer Taylor; Sergeant Murphy,

                     lllllllllllllllllllll Defendants - Appellees,

                             ------------------------------

                                 Robert O. Diggs,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

 Greene County Justice Center; Sheriff Jim Arnott; Tim Smith; Harold Bengsch;
   Jim Viebrock; John(1-6) Does; Sartor; Officer Nay; Joe Mystrik; Lt. Danny;
Captain Clayton; Joe Hutchtion; Sgt. Canter; Greene County; Lieutenant Howell;
Lieutenant Mahy; Corporal Herman; John 1 Doe; John 2 Doe; John 3 Doe; John 4
                         Doe; John 5 Doe; John 6 Doe,

                     lllllllllllllllllllll Defendants - Appellees,

                             ------------------------------
                                    Robert O. Diggs,

                         lllllllllllllllllllll Plaintiff - Appellant,

                                             v.

    Sheriff Jim Arnott; Tim Smith; Kenneth Clayton; Howell; Officer Nay;
 Commissioner Harold Bengsch; Commissioner Jim Viebrock; St. Clair, Officer,

                       lllllllllllllllllllll Defendants - Appellees.
                                        ____________

                       Appeal from United States District Court
                  for the Western District of Missouri - Springfield
                                   ____________

                              Submitted: March 12, 2014
                                Filed: April 24, 2014
                                    [Unpublished]
                                    ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this appeal, Robert Diggs challenges the district court’s1 adverse grant of
summary judgment disposing of his three consolidated 42 U.S.C. § 1983 complaints,
and he challenges two adverse district court orders related to a motion he filed seeking
a third extension of time to file a summary judgment response.




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                             -2-
       We first conclude that the district court did not abuse its discretion in denying
Diggs’s third motion for an extension of time to file a summary judgment response,
or in denying his post-judgment motion for reconsideration of that denial. See
Soliman v. Johanns, 412 F.3d 920, 921 (8th Cir. 2005) (district court’s denial of
request for extension to file summary judgment response reviewed for abuse of
discretion); Griffin v. Super Valu, 218 F.3d 869, 870-71 (8th Cir. 2000) (absent abuse
of discretion, appellate court will not reverse denial of post-judgment relief).

        We further conclude that the district court’s summary judgment decision was
proper with respect to Diggs’s claims asserting constitutional violations related to the
Ramadan diet he received as a pretrial detainee.2 See Fed. R. Civ. P. 56(e)(3) (if party
fails to properly address another party’s assertion of fact, as required by Fed. R. Civ.
P. 56(c), court may grant summary judgment based on motion and supporting
materials); Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 982 (de novo review
standard); see also Wishon v. Gammon, 978 F.2d 446, 449 (8th Cir. 1992) (prisoners
have right to nutritionally adequate food; prison officials are entitled to judgment as
matter of law when prisoner presents no evidence that food was nutritionally
inadequate or dangerous to prisoner’s health).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
       None of the remaining claims in Diggs’s complaints have been meaningfully
argued on appeal. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004)
(claim not meaningfully argued in opening brief is waived).

                                          -3-